 
 
IB 
Union Calendar No. 184
111th CONGRESS 1st Session 
H. R. 3596
[Report No. 111–322] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 17, 2009 
Mr. Conyers (for himself, Mr. Johnson of Georgia, and Ms. DeGette) introduced the following bill; which was referred to the Committee on the Judiciary 
 

November 2, 2009
Additional sponsors: Mr. Abercrombie, Mr. Sestak, Ms. Schakowsky, Mr. Welch, Mr. Nadler of New York, Mr. Van Hollen, Mr. Shuler, Ms. Jackson-Lee of Texas, Mr. McDermott, Mr. Olver, Ms. Waters, Mr. Rothman of New Jersey, Mr. Ellison, Mr. Sherman, Mr. Gonzalez, Mr. Kennedy, and Ms. Wasserman Schultz


November 2, 2009
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL 
To ensure that health insurance issuers and medical malpractice insurance issuers cannot engage in price fixing, bid rigging, or market allocations to the detriment of competition and consumers. 
 
 
1.Short titleThis Act may be cited as the Health Insurance Industry Antitrust Enforcement Act of 2009. 
2.PurposeIt is the purpose of this Act to ensure that health insurance issuers and medical malpractice insurance issuers cannot engage in price fixing, bid rigging, or market allocations to the detriment of competition and consumers. 
3.Prohibition of anti-competitive activitiesNotwithstanding any other provision of law, nothing in the Act of March 9, 1945 (15 U.S.C. 1011 et seq., commonly known as the McCarran-Ferguson Act), shall be construed to permit health insurance issuers (as defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91) or issuers of medical malpractice insurance to engage in any form of price fixing, bid rigging, or market allocations in connection with the conduct of the business of providing health insurance coverage (as defined in such section) or coverage for medical malpractice claims or actions. 
4.Application to activities of State commissions of insurance and other state insurance regulatory bodiesNothing in this Act shall apply to the information gathering and rate setting activities of any State commission of insurance, or any other State regulatory entity with authority to set insurance rates. 


1.Short titleThis Act may be cited as the Health Insurance Industry Antitrust Enforcement Act of 2009.
2.PurposeIt is the purpose of this Act to ensure that health insurance issuers and medical malpractice insurance issuers cannot engage in price fixing, bid rigging, or market allocations to the detriment of competition and consumers.
3.Prohibition of anti-competitive activitiesNotwithstanding any other provision of law, nothing in the Act of March 9, 1945 (15 U.S.C. 1011 et seq., commonly known as the McCarran-Ferguson Act), shall be construed to permit health insurance issuers (as defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)) or issuers of medical malpractice insurance to engage in any form of price fixing, bid rigging, or market allocations in connection with the conduct of the business of providing health insurance coverage (as defined in such section) or coverage for medical malpractice claims or actions.
4.Application to activities of State commissions of insurance and other state insurance regulatory bodiesNothing in this Act shall apply to the information gathering and rate setting activities of any State commission of insurance, or any other State regulatory entity with authority to set insurance rates.
5.Exclusions 
(a)Excluded conductThis Act shall not apply to making a contract, or engaging in a combination or conspiracy— 
(1)to collect, compile, or disseminate historical loss data; 
(2)to determine a loss development factor applicable to historical loss data; or 
(3)to perform actuarial services if such contract, combination, or conspiracy does not involve a restraint of trade. 
(b)DefinitionsFor purposes of this section— 
(1)the term historical loss data means information respecting claims paid, or reserves held for claims reported, by any person engaged in the business of insurance; and 
(2)the term loss development factor means an adjustment to be made to reserves held for losses incurred for claims reported by any person engaged in the business of insurance, for the purpose of bringing such reserves to an ultimate paid basis.
 

November 2, 2009
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
